CONTINUATION SHEET

Continuation of Box 3(a):
	The after final amendment raises new issues that would require further consideration and search since it deletes “or d) PEG-dithiol and PEG-acrylate” as the material comprised by the polymer shell of independent claim 24.  As pointed out on page 3, second paragraph of the Final Office Action mailed June 11, 2021, the embodiments of claim 24 in which the polymer comprises a material directed to the elected species ‘PEG-epoxide’ are free from the art.  Those embodiments are when the polymer shell comprises “b) PEG-epoxide and amine dissolved in oil” or “c) PEG-epoxide and PEG-amine” as recited in claim 24.  Therefore, as stated in the Final Office Action (page 3, second paragraph), in view of MPEP 803.02(III)(C)(2), the examination had been extended to the non-elected species ‘PEG-dithiol/PEG-acrylate’ (i.e. “PEG-dithiol and PEG-acrylate”) as the material comprised by the polymer shell.  The rejections under 35 U.S.C. 103 of the Final Office Action are directed to rendering obvious the claimed invention in which the material comprised by the polymer shell is PEG-dithiol and PEG-acrylate.  The search had not been extended to the non-elected species ‘PEG-maleimide/dithiol oil’ (i.e. “PEG-maleimide and dithiol dissolved in oil”) as the material comprised by the polymer shell.  
Since the after final amendment deletes “PEG-dithiol and PEG-acrylate” as the material comprised by the polymer shell, entry of the after final amendment would require extending the search to the non-elected species ‘PEG-maleimide/dithiol oil’ (i.e. “PEG-maleimide and dithiol dissolved in oil” as recited in claim 24).    


Continuation of Box 12:
Applicant's arguments filed September 1, 2021, have been fully considered but they are not persuasive.  Applicant points out that claim 24 has been amended in the after final amendment to recite that the polymer shell comprises “at least one of a) PEG-maleimide and dithiol dissolved in oil, b) PEG-epoxide and amine dissolved in oil, or c) PEG-epoxide and PEG-amine.”  Applicant asserts that the Examiner acknowledges that the art does not anticipate or render obvious the polymer shell as recited in the claims, citing page 3 of the Final Office Action mailed June 11, 2021.  However, the Examiner stated on page 3, second paragraph of the Final Office Action that the art does not anticipate or render obvious the claimed invention in which the polymer comprises “PEG-epoxide and amine dissolved in oil” or “PEG-epoxide and PEG-amine.”  The Examiner made no statement that the art does not anticipate the claimed invention in which the polymer comprises “PEG-maleimide and dithiol dissolved in oil.” 
Applicant further argues that the cited prior art, in particular Bigdeli, Shum, Elbert, and Gunderson, do not teach or reasonably suggest the method of claim 24 wherein a hollow bead includes a polymer shell that includes at least one of “a) PEG-maleimide and dithiol dissolved in oil, b) PEG-epoxide and amine dissolved in oil, or c) PEG-epoxide and PEG-amine” as recited in the after final amendment of claim 24.  The Examiner agrees that the references do not teach or suggest the method of claim 24 wherein a hollow bead includes a polymer shell that includes at least one of “b) PEG-epoxide and amine dissolved in oil” or “c) PEG-epoxide and PEG-amine”; this is acknowledged on page 3, second paragraph of the Final Office Action.  However, the embodiment of claim 24 in which the polymer shell includes “a) PEG-maleimide and dithiol dissolved in oil” had not been considered since it is directed to a non-elected species.  Applicant’s arguments assume entry of the after final amendment since it does not address 
Since the after final amendment has not been entered, the rejections under 35 U.S.C. 103 of the Final Office Action must be maintained.

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                                                                                                                                                                                             


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651